Opinion issued February 4, 2016




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-15-00703-CV
                            ———————————
                              IN RE C. M., Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relator, C.M., has filed a petition for a writ of mandamus, challenging the
juvenile court’s order waiving its jurisdiction and transferring him to criminal
district court for criminal proceedings.1 See TEX. FAM. CODE ANN. § 54.02(j)
(Vernon 2014).




1
      The underlying proceeding is In the Matter of C.M.M., cause number 2008-06648J,
      in the 313th District Court of Harris County, Texas, the Honorable Glenn Devlin
      presiding.
      We deny the petition.

                                 PER CURIAM


Panel consists of Justices Jennings, Higley, and Lloyd.




                                         2